Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  “a query intent generator Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "time-factored aggregator configured to allocate training query intents" in claim 9, and “query intent generator configured to receive and analyze the query-URL click graph” in claims 10-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the 
Regarding claim 9, the specification does not disclose any type of computer hardware or device that would implement the time-factored aggregator (see mPEP 2181 (II)(B)). Furthermore, the specification does not disclose how a time-factored aggregator would be configured to allocate training query intents or how the time-factored aggregator allocates training query intents. As such, there is no indication in the specification that the inventor had possession of a time-factored aggregator configured to allocate training query intents.
Regarding claims 10-11, the specification does not disclose any type of computer hardware or device that would implement the query intent generator (see mPEP 2181 (II)(B)). Furthermore, the specification does not disclose how a query intent generator would be configured to receive and analyze a query-URL click graph or how the query intent generator receives or analyzes the query-URL click graph. As such, there is no indication in the specification that the inventor had possession of a query intent generator configured to receive and analyze the query-URL click graph.
Dependent claims 12-14 are also rejected because the fail to correct the deficiencies of independent claim 9 on which they depend.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3, 9-14, and 16 are rejected under 35 U.S.C. 112(b).
In claim 9, the limitation “time-factored aggregator configured to allocate training query intents” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitation is unclear because the structure of the time-factored aggregator is not defined, nor is there any indication about how the time-factored aggregator is configured to allocate training query intents. It is unclear whether the system requires additional structure to perform time-factored aggregation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claims 10-11, the limitation “query intent generator configured to receive and analyze the query-URL click graph” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitation is unclear because the structure of query intent generator is not defined, nor is there any indication about how the query intent generator is configured to receive and analyze the query-URL click graph. It is unclear whether the system requires additional structure to perform query intent generation. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims 12-14 are also rejected because the fail to correct the deficiencies of independent claim 9 on which they depend.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The phrase "the multidimensional vectors of a first group satisfying a similarity condition for the first group better than the multidimensional vectors of a second group" in claims 2-3, 10-11, and 16 is a relative term which renders the claim indefinite.  The term "better than" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of prior art examination, Examiner is interpreting that the multidimensional vectors of a first group have greater similarity with the training or target query when compared with the multidimensional vectors of a second group

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the specification does not make it clear that 'tangible processor-readable storage media' excludes signals or carrier waves and therefore does not fall within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Achin et al (US 20180046926 A1, herein Achin) in view of Buehrer et al (US 20110314011 A1, herein Buehrer).
Regarding claim 1, Achin teaches a method of predicting performance of a target entity using a machine learning model (Achin para. [0005] recites that machine-learning techniques (e.g., supervised statistical-learning techniques) may be used to generate a predictive model from a dataset that includes previously recorded observations of at least two variables. The variable(s) to be predicted may be referred to as "target(s)", "response(s)", or "dependent variable(s)"), the method comprising:
allocating training [data] for multiple training entities into training time intervals in a time series based on a corresponding time for each training [data], the training time intervals in the time series being separated by training milestones in the time series (Achin fig. 9 steps 910-940 and para. [0355] recite that in step 910, time-series data is obtained. The time-series data may include one or more data sets. In step 920, a time interval of the time-series data is determined (i.e. training time intervals). In step 930, one or more variables of the time-series data are identified as targets (i.e. training entities). In step 940, a "forecast range" associated with a prediction problem represented by the time-series data is determined. The forecast range may indicate a duration of a time period for which values of the targets are to be predicted (i.e. training milestones));
allocating training performance results for the multiple training entities into the training time intervals in the time series based on a corresponding performance time of each training performance result (Achin fig. 9 and para. [0368] recites that in step 950, training data are generated from the time-series data (i.e. performance results for training entities));
training the machine learning model for a training milestone of the time series based on the training [data] allocated to a training time interval prior to the training milestone and the training performance results allocated to a training time interval after the training milestone (Achin fig. 9 and para. [0376] recites that in step 970, a predictive model is fitted to the training data (i.e. training the machine learning model based on the training data));
allocating target [data] for the target entity into target time intervals based on a corresponding time for each target, the target time intervals in the time series being separated by target milestones in the time series (Achin fig. 9 and para. [0372] recite that in step 960, testing data are generated from the time-series data (i.e. allocating target training data for the target entity). Para. [0373] recites that the duration of the testing input time range is determined based on the total number of observations in the time-series data, the amount of variation over time in values of at least one of the variables, the amount of seasonal variation in values of at least one of the variables, the consistency of variation in values of at least one of the variables over a plurality of time periods, and/or a duration of the forecast range); and
(Achin fig. 9 and para. [0376] recite that in step 980, the fitted model is tested on the testing data (i.e. prediction results are generated for the target entity)).
However, Achin does not explicitly teach query intents generated from a query-URL click graph.
Buehrer teaches query intents generated from a query-URL click graph (Buehrer para. [0026] recites generating entity-extractor training data from a data structure storing click data (i.e. generating query intents), where the data structure includes associations between captured search queries and uniform resource locators (URLs) corresponding to query results that were selected (i.e. a query-URL click graph)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the machine learning methods from Achin to train the query intents generated by a query-URL click graph from Buehrer to predict the performance of a query over a specified time interval. Using the time interval training structure from Achin to train the query intents from Buehrer would allow one of ordinary skill to use historical data to more accurately predict the performance of a given query over a given period of time.

Regarding claim 4, the combination of Achin and Buehrer teaches the method according to claim 1, wherein the training query intents are generated from a from a query-URL click (Buehrer para. [0026] recites generating entity-extractor training data from a data structure storing click data (i.e. generating query intents), where the data structure includes associations between captured search queries and uniform resource locators (URLs) corresponding to query results that were selected (i.e. a query-URL click graph)) by a generating operation comprising:
distributing the training query intents in the time series based on time values associated with the training queries (Achin para. [0015] recites that the times associated with the observations (i.e. time values associated with the training queries) in the training-input and training-output collections correspond, respectively, to a training-input time range and a training-output time range). 
Regarding claim 5, the combination of Achin and Buehrer teaches the method according to claim 1, wherein the operations of allocating training query intents (Buehrer para. [0024] recites facilitating automatic generation of training data for use in training query-intent classifiers and entity extractors) and allocating training performance results (Achin para. [0036] recites receiving results of the execution of the selected modeling procedures by the plurality of processing nodes in accordance with the resource allocation schedule (i.e. training performance results)) are based on metadata extracted from an entity knowledge graph (Buehrer para. [0025] recites generating entity-extractor training data from a data structure storing click data (i.e. an entity knowledge graph), where the data structure includes associations between captured search queries and uniform resource locators (URLs) (i.e. metadata) corresponding to query results that were selected)
Regarding claim 6, the combination of Achin and Buehrer teaches the method according to claim 1, wherein the training operation comprises: 
training the machine learning model for a different training milestone of the time series (Achin para. [0027] recites cross validation of the predictive model including: (i) generating second training data and second testing data from the time-series data, and (j) fitting the predictive model to the second training data to obtain a second fitted model; and (k) testing the second fitted model on the second testing data) based on the allocated training query intents (Buehrer fig. 5 and para. [0068] recite a query that is identified as reflecting an intent for a particular domain (i.e. a query intent)) allocated to a different training interval prior to the training milestone and the allocated training performance results (Achin para. [0057] recites receiving results of the execution of the second modeling procedures by the plurality of processing nodes in accordance with the resource allocation schedule (i.e. training performance results)) allocated to a different training interval after the training milestone.
Regarding claim 7, the combination of Achin and Buehrer teaches the method according to claim 1, wherein the training operation comprises: 
training the machine learning model (Achin fig. 9 and para. [0376] recite that in step 970, a predictive model is fitted to the training data) using metadata extracted from an entity knowledge graph (Buehrer para. [0025] recites generating entity-extractor training data from a data structure storing click data (i.e. an entity knowledge graph), where the data structure includes associations between captured search queries and uniform resource locators (URLs) (i.e. metadata) corresponding to query results that were selected)
Regarding claim 8, the combination of Achin and Buehrer teaches the method according to claim 1, wherein generating operation comprises: 
generating a different prediction of a different target performance result for the target entity for a different target time interval after a different target milestone in the time series (Achin para. [0027] recites cross validation of the predictive model including: (i) generating second training data and second testing data from the time-series data, and (j) fitting the predictive model to the second training data to obtain a second fitted model; and (k) testing the second fitted model on the second testing data) by inputting to the trained machine learning model target query intents (Buehrer fig. 5 and para. [0068] recite a query that is identified as reflecting an intent for a particular domain (i.e. a query intent)) for the target entity allocated to a different time interval before the different target milestone.
Claim 9 is a device claim corresponding to method claim 1. The only difference is that claim 9 requires a device (Achin para. [0474] recites that the embodiments may be implemented using hardware, software or a combination thereof. When implemented in software, the software code can be executed on any suitable processor or collection of processors, whether provided in a single computer or distributed among multiple computers) comprised of a time-factored aggregator (Achin fig. 4 and para. [0191] recite that the exploration engine 110 partitions the dataset (step 418) using a default sampling algorithm and prioritizes the modeling techniques (step 420) using a default prioritization algorithm) and a machine learning model (Achin para. [0147] recites that the exploration engine 110 determines the suitability of a predictive modeling procedure for a prediction problem based, at least in part, on the output of a "meta" machine-learning model). Therefore, claim 9 is rejected for the same reasons as claim 1. 
Claim 12 is a device claim and its limitation is included in claim 5. Claim 12 is rejected for the same reasons as claim 5.
Claim 13 is a device claim and its limitation is included in claim 6. Claim 13 is rejected for the same reasons as claim 6.
Claim 14 is a device claim and its limitation is included in claim 8. Claim 14 is rejected for the same reasons as claim 8.
Claim 15 is a tangible processor-readable storage media claim corresponding to method claim 1. The only difference is that claim 12 requires a tangible processor-readable storage media (Achin para. [0477] discloses that some embodiments may be embodied as a computer readable medium. The computer readable medium or media may be non-transitory). Therefore, claim 15 is rejected for the same reasons as claim 1.
Claim 17 is a tangible processor-readable storage media claim and its limitation is included in claim 5. Claim 17 is rejected for the same reasons as claim 5.
Claim 18 is a tangible processor-readable storage media claim and its limitation is included in claim 6. Claim 18 is rejected for the same reasons as claim 6.
Claim 19 is a tangible processor-readable storage media claim and its limitation is included in claim 7. Claim 19 is rejected for the same reasons as claim 7.
Claim 20 is a tangible processor-readable storage media claim and its limitation is included in claim 8. Claim 20 is rejected for the same reasons as claim 8.

Claims 2-3, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Achin et al (US 20180046926 A1, herein Achin) in view of Buehrer et al (US 20110314011 A1, herein Buehrer), in further view of Zhang et al (“Learning-based SPARQL Query Performance Modeling and Prediction”, herein Zhang).
Regarding claim 2, the combination of Achin and Buehrer teaches the method of claim 1 wherein the training query intents are generated from the query-URL click graph (Buehrer para. [0026] recites generating entity-extractor training data from a data structure storing click data (i.e. generating query intents), where the data structure includes associations between captured search queries and uniform resource locators (URLs) corresponding to query results that were selected (i.e. a query-URL click graph)) by a generating operation comprising:
selecting the multiple training entities that satisfy a training entity selection condition relative to the target entity (Buehrer fig. 2 and para. [0056] recites that training data generator 226 then chooses as training queries those queries from the potential result set where the relative weight (e.g., accumulated weight divided by the total number of impressions for the query) is above a threshold (i.e. satisfies a selection condition));
extracting from the query-URL click graph training queries associated with the multiple training entities (Buehrer para. [0061] recites that the amount of training data that is available for training a query intent classifier can be expanded in an automated fashion (i.e. extracts training queries), for more effective training of a query-intent classifier and/or an entity extractor, and to improve the performance of such classifiers and extractors).
However, the combination of Achin and Buehrer does not explicitly teach embedding the training queries extracted from the query-URL click graph into multidimensional vectors; 
Zhang teaches embedding the training queries extracted from the query-URL click graph into multidimensional vectors (Zhang Section 4 recites transforming the query into vector representation (i.e. embedding queries into multidimensional vectors) in order to utilize machine learning algorithms for SPARQL query performance prediction); and 
clustering the multidimensional vectors into multiple groups, the multidimensional vectors of a first group satisfying a similarity condition for the first group better than the multidimensional vectors of a second group, each group of multidimensional records constituting one of the training query intents (Zhang Section 1.3 recites the prediction models (i.e. the vectors) are then used to predict the performance of new requested queries. In the two-step prediction, a classification step is added before training the model. The aim of classification is to group queries with different ranges of execution time (i.e. clustering vectors based on a similarity condition)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the method from Zhang to embed and cluster the expanded training data queries from Buehrer for more effective training of query-intents and to improve performance prediction. Using the vector representation from Zhang would allow one of ordinary skill to more easily compare the training query intents, as it would be faster and require fewer resources to compare vectors than it would be to compare more complicated data structures.

Regarding claim 3, the combination of Achin and Buehrer teaches the method of claim 1 wherein the target query intents are generated from the query-URL click graph (Buehrer [0026]: generating entity-extractor training data from a data structure storing click data (i.e. generating query intents), where the data structure includes associations between captured search queries and uniform resource locators (URLs) corresponding to query results that were selected (i.e. a query-URL click graph)) by a generating operation comprising:
extracting from the query-URL click graph target queries associated with the target entity (Buehrer para. [0061] recites that the amount of training data that is available for training a query intent classifier can be expanded in an automated fashion (i.e. extracts training queries), for more effective training of a query-intent classifier and/or an entity extractor, and to improve the performance of such classifiers and extractors).
However, the combination of Achin and Buehrer does not explicitly teach embedding the target queries extracted from the query-URL click graph into multidimensional vectors; and clustering the multidimensional vectors into multiple groups, the multidimensional vectors of a first group satisfying a similarity condition for the first group better than the multidimensional vectors of a second group, each group of multidimensional records constituting one of the target query intents.
Zhang teaches embedding the target queries extracted from the query-URL click graph into multidimensional vectors (Zhang Section 4 recites transforming the query into vector representation (i.e. embedding queries into multidimensional vectors) in order to utilize machine learning algorithms for SPARQL query performance prediction); and
clustering the multidimensional vectors into multiple groups, the multidimensional vectors of a first group satisfying a similarity condition for the first group better than the multidimensional vectors of a second group, each group of multidimensional records constituting one of the target query intents (Zhang Section 1.3 recites the prediction models (i.e. the vectors) are then used to predict the performance of new requested queries. In the two-step prediction, a classification step is added before training the model. The aim of classification is to group queries with different ranges of execution time (i.e. clustering vectors based on a similarity condition)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the method from Zhang to embed and cluster the expanded target queries from Buehrer for more effective training of query-intents, and to improve performance prediction. Using the vector representation from Zhang would allow one of ordinary skill to more easily compare the target query intents, as it would be faster and require fewer resources to compare vectors than it would be to compare more complicated data structures.

Claim 10 is a device claim corresponding to method claim 2. The only difference is that claim 10 requires a device (Achin para. [0474] recites that the embodiments may be implemented using hardware, software or a combination thereof. When implemented in software, the software code can be executed on any suitable processor or collection of processors, whether provided in a single computer or distributed among multiple computers) comprised of a query intent generator (Buehrer fig. 2 and para. [0058] recite classifier 234, which is a binary query-intent classifier for determining a domain associated with a user query. Para. [0062] recites that the query-intent classifier is able to classify a query received at the search engine as being positive or negative with respect to a query intent). Therefore, claim 10 is rejected for the same reasons as claim 2. 
Claim 11 is a device claim corresponding to method claim 3. The only difference is that claim 11 requires a device (Achin para. [0474] recites that the embodiments may be implemented using hardware, software or a combination thereof. When implemented in software, the software code can be executed on any suitable processor or collection of processors, whether provided in a single computer or distributed among multiple computers) comprised of a query intent generator (Buehrer fig. 2 and para. [0058] recite classifier 234, which is a binary query-intent classifier for determining a domain associated with a user query. Para. [0062] recites that the query-intent classifier is able to classify a query received at the search engine as being positive or negative with respect to a query intent). Therefore, claim 11 is rejected for the same reasons as claim 3.
Claim 16 is a tangible processor-readable storage media claim and its limitation is included in claim 2. Claim 16 is rejected for the same reasons as claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100241647 A1 (Ntoulas et al) teaches using a query-URL click graph and vector embedding to compute similarity scores for given queries, but does not train that data over a time series in order to predict performance of the query.
US 20150310097 A1 (Achuthan et al) teaches generating a query-URL click graph and identifying temporal similarities between queries to determine whether the queries in the pair are related, but does not train data over a time series in order to predict query performance.
US 20160335678 A1 (Kota et al) teaches matching user queries to bidded expansion terms using graph mining techniques on a query-URL click graph, but does not teach training a machine learning model using query-URL click graph data to predict query performance.
“A Machine Learning Approach to SPARQL Query Performance Prediction” (Hasan et al 2014) teaches machine learning techniques to predict SPARQL query performance from historical data, but does not cite a query-URL click graph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121